      Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 1 of 8




 IN THE UNItED STATES DISTRICT
 COURT FOR THE WESTERN DISTRICT
          OF WISCONSIN

REO L. COVINGTON, plaintiff
Vs.
Nancy Bowens,
Patrick Murphy,                          21-cv-461-wmc

Heinrich Roehrich
Nurse Melanie ???




 Civil Complaint Pursuant To $1983 of the
        United States Constitution

1. Jurisdiction.
This is a civil action authorized by 42 USC
Section 1983 to redress the deprivation under the
color of state law of rights secured by the
Constitution of the United States. This Court has
jurisdiction under USC Section 1331 and 1343
(a)(3). Plaintiff seeks declaratory judgment
pursuant to 28 USC Section 2201 and 2202.


                                                                          1
   Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 2 of 8




   The Western District of Wisconsin is an
appropriate venue pursuant to 28 USC Section
1391(b)(2) because this is where the events
giving rise to this complaint occurred.
Plaintiff.
   The Plaintiff, Reo L. Covington was at all
times herein relevant a prisoner of the state of
Wisconsin, inthe custody of the department of
corrections at the Oshkosh Correctional Facility
in Oshkosh, Wisconsin. Plaintiff is no longer in
physical custody.
Defendants.
   Nancy Bowens was at all times herein relevant
as a nurse practitioner at the health services
unit within Oshkosh Correctional Institution for
the Wisconsin Department of Corrections. She is
legally responsible for providing adequate
healthcare to prisoners within Oshkosh
Correctional Institution for the Wisconsin
Department of Corrections. This includes but is
not limited to providing healthcare that is not
prohibited by the Eighth Amendment to the United
States Constitution.
   Patrick Murphy was at all times herein
relevant as a medical physician at the health
services unit for Oshkosh Correctional
Institution within the Wisconsin Department of
Corrections. He is responsible for providing
adequate healthcare for prisoners within the
Wisconsin Department of Corrections.


                                                                       2
   Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 3 of 8




    This includes but is not limited to providing
healthcare that is not prohibited by the Eighth
Amendment to the United States Constitution.


   Heinrich Roehrich was at all times herein
relevant as a Psychiatrist at the health services
unit for Oshkosh Correctional Institution within
the Wisconsin Department of Corrections. He is
responsible for providing adequate mental health
treatment for prisoners within the Wisconsin
Department of Corrections. This includes but is
not limited to providing treatment that is not
prohibited by the Eighth Amendment to the United
States Constitution.
   Nurse Melanie e)22'?? was at all times a
registered nurse at the health services unit for
Oshkosh Correctional Institutional Institution
within the Wisconsin Department of Corrections.
She is responsible for providing adequate
healthcare to prisoners within Oshkosh
Correctional Institution, These responsibilities
include but are not limited to providing
healthcare that is not prohibited by the Eighth
Amendment to the United States Constitution.
   Each defendant is sued in his/her individual
and official capacity as an officer/agent of the
State of Wisconsin. At all times herein mentioned
each defendant was acting under the color of
state law.



                                                                       3
   Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 4 of 8




                     Facts of the Case:

   On or about December 21, 2017 Reo L.
Covington, (Hereinafter as Plaintiff) was rushed
to the emergency room at Mercy Hospital in
Oshkosh, Wisconsin by van transport from the
health services unit at Oshkosh Correctional
Institution.

    Upon arriving at the emergency room it was
discovered that Plaintiff was suffering from an
ketoacidosis event due to extremely high blood
sugars. An event that could cause copma, stroke,
and/or death.

    Prior to the trip to the emergency room
Plaintiff was denied doctored ordered insulin by
the defendants more than 20 times.

    The readings for the Plaintiff's blood sugars
were at times over 500, 400 and only one was 248
for over one week, prior to the trip to the
emergency room.

    Defendants were not acting within reason when
denying insulin and these denials were in
reckless disregard to the plaintiff's risk of
serious injury, and/or death.

                                                                       4
   Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 5 of 8




    These defendants were responsible for
providing unreasonable treatment and care to
Plaintiff while under their care.


    Defendant Heinrich Roerhich was the physician
who ordered the testing that led to the
Plaintiff's emergency room trip.
    Plaintiff's life was placed at unnecessary
and wanton risk due to the defendants' blatant
disregard for his risk of serious injury or
death.
    Plaintiff has exhausted all administrative
remedies that were available to him at the times
of the events that led to this claim.
    All grievances were denied outright and
appealed through to the proper chain of command,
then denied or outright ignored by the
administrative officials.
    Plaintiff re-alleges and incorporates
paragraphs 1-19.
    The denial of insulin to Plaintiff caused an
event of ketoacidosis, and placed him at
unnecessary intentional risk of serious injury or
death. These acts violate the guarantees of the
Eighth Amendment to the United States
Constitution.
   Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 6 of 8




21. The Plaintiff has no plain adequate remedy at

law to redress the wrongs described herein.

Plaintiff has been irreparably harmed by the

conduct of the defendants and seeks relief from

this Honorable Court.




                                                                       6
Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 7 of 8




                                                                    7
    Case: 3:21-cv-00461-wmc Document #: 1 Filed: 07/21/21 Page 8 of 8




  Wherefore the Plaintiff, Reo L. Covington,
prays that this Honorable Court will enter
judgment granting;
    a declaration stating that the acts and
omissions of the defendants described herein
violated the Plaintiff's rights under the United
States Constitution and laws of the United
States.
    Compensatory damages in the amount of
$250,000 from each defendant jointly and
severally.
    Punitive damages in the amount of $175,000
from each defendant jointly and severally.
   A jury trial on all triable issues.

   Plaintiff's cost at suit.

   Any further relief the court deems proper, equitable, and
just.

Respectfully Submitted, Reo L. Covington

I have read the foregoing civil complaint and hereby verify that the
matters alleged herein are true, except as to matters alleged on
information and belief, and as to those, I believe them to be true. I
certify under penalty of perjury that the foregoing is true and correct.

Executed at Caddo Valley, Arkansas on this the 17th day of April, 2021.



                                                         Reo L. Covington


                                                                   7
